Citation Nr: 0841441	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-14 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for recurrent tinnitus.

3.	Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1965 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The entitlement to service connection for vertigo is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	Bilateral hearing loss was not manifested in active 
service or within one year of service discharge, and the 
veteran's current bilateral hearing loss is not otherwise 
etiologically related to such service.

2.	Recurrent tinnitus was not manifested in active service 
and the veteran's current tinnitus is not otherwise 
etiologically related to such service.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by active duty service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).

2.	Recurrent tinnitus was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in November 2004.  
The RO's August 2004 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  See also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the 
University of Michigan Health System (UMHS) have also been 
obtained.  The appellant has not identified any additional 
records that should be obtained prior to a Board decision.  
The veteran was afforded a VA examination for his hearing 
loss and tinnitus in September 2004, and a subsequent VA 
Opinion was obtained in April 2005.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In 
an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The veteran asserts he suffers from sensorineural hearing 
loss and recurrent tinnitus as a result of acoustic trauma 
suffered during active service.  Specifically, the veteran 
asserts he was exposed to 175mm howitzer fire without proper 
hearing protection.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  

The report of a September 2004 VA audiology examination 
indicates the veteran currently suffers bilateral 
sensorineural hearing loss for VA purposes.  See 38 C.F.R. 
§ 3.385.  Further, January 2000 UMHS records indicate the 
veteran suffers from recurrent tinnitus.

Service medical records are negative for any findings of 
treatment or diagnosis of bilateral ear hearing loss.  On 
examination pending service discharge in June 1968, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

Speech recognition ability was not reported.  There were no 
findings or complaints pertaining to hearing loss or 
tinnitus.  Furthermore, a June 1968 Report of Medical 
History, completed by the veteran upon service discharge, the 
veteran denied a history of ear, nose or throat trouble, 
running ears or hearing loss.  Thus, the Board observes the 
veteran did not suffer from hearing loss or chronic tinnitus 
in active service.

In addition, there is no evidence of record to indicate the 
veteran sought treatment for or was diagnosed with a hearing 
loss disability or recurrent tinnitus until January 2000, 
over 30 years post-service.  As there was no bilateral 
hearing loss for VA purposes shown within one year of service 
discharge, the presumption of service connection does not 
apply.  See 38 C.F.R. §§ 3.307, 3.309(a).

In addition, the lapse in time between service and the first 
complaints of hearing loss and tinnitus also weighs against 
the veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

As noted above, the veteran was provided a VA audiological 
examination in September 2004, with a subsequent opinion 
rendered in April 2005.  After examining the veteran and the 
claims folder, the VA examiner opined that the veteran's 
tinnitus and bilateral hearing loss are not caused by or a 
result of the veteran's military service.  The VA examiner's 
opinion was based on the veteran's normal audiological 
examination results at service separation.  The VA examiner 
also observed that the veteran suffered sudden hearing loss 
two weeks prior to a January 2000 visit to UMHS, and that the 
veteran's complaints of tinnitus are not considered a classic 
noise-induced pattern and is most likely due to a sinus 
disorder or oncoming colds.

In sum, the Board finds that there is no evidence of a 
hearing loss disability or recurrent tinnitus during active 
service.  The threshold question therefore is whether there 
is sufficient medical evidence to establish an etiological 
link between the veteran's current hearing loss and tinnitus 
and his in-service acoustic trauma.  The Board finds that the 
preponderance of the evidence is against this aspect of the 
veteran's claim.  The veteran has produced no competent 
medical evidence or competent medical opinion in support of 
his claim that his current bilateral hearing loss or 
recurrent tinnitus are the result of his active service.  In 
addition, the negative VA examiner's opinion and the length 
of time between the veteran's separation from active service 
and first diagnosis of a hearing loss disability and tinnitus 
weighs against the veteran's claim.

Finally, the Board acknowledges that the veteran himself has 
claimed his current bilateral hearing loss and tinnitus arise 
from his active service.  However, the Board notes that as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Although tinnitus is capable of lay observation, see Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002), the veteran 
reports ringing in his ears during service on only one 
occasion.  The veteran is not competent to provide an 
etiological opinion between current tinnitus and his service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss and recurrent tinnitus, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 
5107 (West 2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for recurrent tinnitus is denied.


REMAND

The veteran is seeking service connection for vertigo.  
Specifically, he contends that he suffers from dizziness 
"constantly" as a result of in-service acoustic trauma.  

The veteran was provided a VA examination in September 2004 
to determine the nature and etiology of his claimed vertigo.  
The Board observes that the veteran's claims file was not 
made available for review by the VA examiner.  At the VA 
examination, the veteran relayed a history of tinnitus since 
1966 and history of vertigo since 2000.  The VA examiner 
diagnosed the veteran with vertigo by history, etiology 
unclear.  

While the September 2004 VA examiner noted a history of 
vertigo and opined it to be at least as likely not related to 
military service, the Board observes that this diagnosis and 
medical opinion were based solely on history as reported by 
the veteran.  The Board notes that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  In 
the instant case, the Board notes a February 2000 UMHS 
treatment record which notes the veteran has no true vertigo, 
dizziness or severe imbalance.  In addition, a January 2000 
UMHS treatment record indicates that the veteran's dizziness 
began shortly after he experienced a sudden hearing loss and 
onset of tinnitus.  Finally, as discussed above, the Board 
has determined that service connection for bilateral hearing 
loss and recurrent tinnitus due to in-service acoustic trauma 
is not warranted in the present case.

At this point, the Board finds that the record is unclear as 
to whether the veteran has a current diagnosis of vertigo 
and, if so, whether this disorder is etiologically related to 
his active service.  As such, the Board finds that further 
development is warranted prior to a Board decision.  
Specifically, the veteran's claims file should be forwarded 
to an appropriate physician so that a competent opinion may 
be rendered.

Accordingly, the case is REMANDED for the following action:

1.	Forward the veteran's claims file to a 
physician with the appropriate expertise 
to determine the nature and etiology of 
any vertigo suffered by the veteran.  If 
possible, an opinion should be elicited 
from the VA physician who provided the 
September 2004 VA ear disease examination.  

The physician is instructed to review the 
claims file and the record should indicate 
that such a review was undertaken.  
Thereafter, the physician is requested to 
provide an opinion as to whether the 
veteran currently suffers from vertigo 
and, if so, whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran's current 
vertigo is etiologically related to his 
active service.  

The reviewing physician should offer his 
or her reason or basis for the opinion, to 
include, when appropriate, citing to the 
medical evidence in the claims file that 
supports the conclusions.  Conversely, if 
the examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so specify 
in the report, with an explanation as to 
why this is so. 

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


